Exhibit 10.2
image_01.jpg [image_01.jpg]


November 23, 2020


Christopher J. Stephens, Jr.


Dear Chris,


On behalf of Sealed Air Corporation (the “Company,” “we” or “us”), I am pleased
to confirm with you the terms of our offer of employment.


1.Start Date, Position and Duties. Your start date will be on January 1, 2021.
You will have the title of Senior Vice President and Chief Financial
Officer-Designate of the Company, becoming Chief Financial Officer of the
Company effective on the first business day after we file our Annual Report on
Form 10-K for 2020, but no later than March 31, 2021. In those positions, you
will report to the Chief Executive Officer of the Company and will perform such
services for the Company and its subsidiaries as are customarily associated with
such positions and as may reasonably be assigned to you by the Chief Executive
Officer.


The location of your position will be at the Company’s headquarters in
Charlotte, NC. You are eligible to receive relocation benefits pursuant to the
Company’s relocation policy. Additionally, the cap on the loss on sale benefit
for the sale of your current home will be $85,000.  You will be required to sign
a Relocation Repayment Agreement to receive your relocation benefits.


During your employment, you (i) will devote substantially all your working time
and attention to the business and affairs of the Company (excluding any vacation
and sick leave to which you are entitled), render such services to the best of
your ability, and use your reasonable best efforts to promote the interests of
the Company, (ii) will not engage in any other employment, consulting or other
business activity that would create a conflict of interest with your services to
the Company, (iii) will not assist any person or entity in competing with the
Company or in preparing to compete with the Company and (iv) will comply with
the Company’s policies and rules, as they may be in effect from time to time and
provided to you. Notwithstanding the foregoing, you will be entitled to
(A) serve on the boards of organizations (both for profit
or non-profit), subject to the Board’s prior consent, not to be unreasonably
withheld or delayed, (B) serve on civic or charitable boards or committees,
(C) deliver lectures or fulfill speaking engagements, and (D) manage personal
investments, so long as, in each such case, such activities do not
(x) significantly interfere with the performance of your responsibilities as an
employee of the Company, or (y) create a conflict of interest with your services
to the Company.


2.Employment-at-Will. Your employment with the Company will be at-will. This
means either you and/or the Company will be free to terminate this employment
relationship at any time, with or without cause.





--------------------------------------------------------------------------------



3.Sign-On Bonus and Initial Equity Award. You will receive the following awards
effective on your start date.


•In lieu of an annual bonus opportunity for 2020, you will receive
a sign-on bonus in the gross amount of $300,000, payable in a single cash
payment (after required tax withholdings) on the first regular payroll date
following your start date. Should you voluntarily resign your position prior to
the first anniversary of your start date, you will be required to repay the
Company in full the sign-on bonus within 30 days after your termination date.


•You will receive an award of restricted stock units (“RSUs”) granted under the
Company’s 2014 Omnibus Incentive Plan (or any successor plan) (the “Stock Plan”)
with a grant date value of $1,500,000. This award has been approved by the
Organization and Compensation Committee of the Board (the “Organization &
Compensation Committee”) and will be granted to you on the first business day
following your start date, subject to your accepting this offer and commencing
employment. The number of RSUs will be determined by dividing the dollar amount
by the closing price of the Company’s common stock on the grant date, rounded up
to the next whole RSU. The RSUs will vest in three substantially equal annual
installments starting on the first anniversary of the grant date, subject to
earlier vesting in case of your death or disability or your involuntary
termination following a change in control of the Company in accordance with the
Company’s standard form of RSU award agreement. The award will be evidenced by a
formal award agreement reflecting these terms, which will be the governing
document for the award.


4.Ongoing Compensation and Benefits. We will provide you with the following
compensation and benefits during your employment:


•Base Salary: You will receive base salary at the annual rate of $640,000,
payable in accordance with the Company’s regular payroll practices. At least
annually, the Organization & Compensation Committee will consider whether, in
its discretion, to increase, but not decrease, your rate of base salary, based
on market trends, internal considerations, performance or such other factors as
the Organization & Compensation Committee may determine.


•Annual Bonus. Each year beginning with 2021 you will be eligible for an annual
bonus in accordance with the Company’s annual bonus program for senior
executives as in effect from time to time. For 2021, the annual bonus will be in
a target amount equal to 80% of your base salary and a maximum amount of 200% of
your target. Your actual bonus amount will be determined by the Organization &
Compensation Committee based on the achievement of corporate performance goals
and its review of your performance in accordance with the Company’s annual bonus
program for senior executives as in effect from time to time.


2



--------------------------------------------------------------------------------



•Long-Term Incentives. You will receive long-term incentives in accordance with
the Company’s long-term incentive program for senior executives as in effect
from time to time as determined by the Organization & Compensation Committee in
its discretion, taking into account factors such as market practice, cost,
performance and such other factors as determined appropriate by the
Organization & Compensation Committee. The awards granted in 2021 will have a
target grant date value of 175% of your base salary, or such greater percentage
as the Organization & Compensation Committee may determine. Consistent with
recent practice, we expect to grant such awards in a mix of time-based and
performance-based awards under the Stock Plan, consistent with the terms of
awards for other senior executives as determined by the Organization &
Compensation Committee for 2021.


•Benefits. During the Term, you will be entitled to participate in all
retirement, health and welfare, vacation and other benefit plans and
arrangements generally available to other senior executives of the Company in
accordance with the terms and provisions of such plans, including the Sealed Air
Corporation Executive Severance Plan.


•Business Expenses. We will reimburse you for reasonable and necessary travel
and accommodation costs, entertainment and other business expenses incurred as a
necessary part of discharging your duties hereunder, subject to our standard
expense reimbursement policies.


5.Covenants. You will enter into the standard Company agreement regarding
protection of confidential information, ownership of trade secrets and
inventions, and post-employment covenants attached hereto as Exhibit A. 


6.Indemnification. The Company will indemnify you and hold you harmless to the
fullest extent permitted by law against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
advancement of reasonable attorney’s fees), losses, and damages resulting from
your good faith performance of your duties and obligations with the Company (but
exclusive of any claims made by you or on your behalf). The Company will cover
you under directors’ and officers’ liability insurance both during and, while
potential liability exists, after employment in the same amount and to the same
extent as the Company covers its other officers and directors. These obligations
will survive the termination of your employment with the Company.


7.Miscellaneous.


•No Conflicts. By signing this letter, you represent to the Company that your
acceptance of this offer and agreement to accept employment with the Company
under these terms will not conflict with, violate or constitute a breach of any
employment or other agreement to which you are a party and that you are not
required to obtain the consent of any person, firm, corporation or other entity
in order to accept this offer of employment.


3



--------------------------------------------------------------------------------



•Successors and Assigns. This letter shall inure to the benefit of and be
binding upon (i) the Company and its successors and assigns and (ii) you and
your heirs and legal representatives, except that your duties and
responsibilities under this letter that are of a personal nature and will not be
assignable or delegable in whole or in part without our prior written consent.


•Entire Agreement. This letter sets forth the entire present agreement of the
parties concerning the subjects covered herein. There are no promises,
understandings, representations, or warranties of any kind concerning those
subjects except as expressly set forth herein or therein. Any modification of
this letter must be in writing and signed upon the express consent of all
parties. Any attempt to modify this letter, orally, or in writing not executed
by all parties, will be void.


•Enforceability. If any provision of this letter, or its application to anyone
or under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this letter which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


•Governing Law. This letter shall be governed and interpreted in accordance with
the laws of the State of North Carolina without regard to the State’s conflict
of laws provision.


•Waivers. No failure on the part of any party to enforce any provisions of this
letter will act as a waiver of the right to enforce that provision.


•Withholding. All payments of compensation to you by the Company shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law.


•Section 409A. This letter is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code’) or an exemption thereto,
and, to the extent necessary in order to avoid the imposition of an additional
tax on you under Section 409A of the Code, payments may only be made under this
letter upon an event and in a manner permitted by Section 409A of the Code. Any
payments or benefits that are provided upon a termination of employment shall,
to the extent necessary in order to avoid the imposition of any additional tax
on you under Section 409A of the Code, not be provided unless such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments that qualify for the “short term deferral” exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception. Notwithstanding anything in this letter to the contrary,
if you are considered a “specified employee” (as defined in Section 409A of the
Code), any amounts paid or provided under this letter due to your separation
from service shall, to the extent necessary in order to avoid the imposition of
an additional tax on you under Section 409A of the Code, be delayed for six
months after your “separation from service” within the meaning of Section 409A
of the Code, and the accumulated amounts shall be
4



--------------------------------------------------------------------------------



paid in a lump sum within 10 calendar days after the end of the 6-month period.
If you die during the 6-month postponement period prior to the payment of
benefits, the amounts the payment of which is deferred on account of
Section 409A of the Code shall be paid to the personal representative of your
estate within 60 calendar days after the date of your death. For purposes of
Section 409A of the Code, the right to a series of installment payments under
this letter shall be treated as a right to a series of separate payments. In no
event may you, directly or indirectly, designate the calendar year of a
payment. All reimbursements and in kind benefits provided under this letter
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this letter, (ii) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made no later than
the last calendar day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. The Company makes no
representations that the payments and benefits provided under this letter comply
with Section 409A of the Code and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by you on account of noncompliance with Section 409A of the Code.


You acknowledge that you have received and read copies of the Company’s Stock
Ownership Guidelines for Executive Officers and Other Key Executives and its
Policy on Recoupment of Incentive Compensation From Executives in the Event of
Certain Restatements.


Chris, we are most enthusiastic about your joining the team. If these provisions
are agreeable to you, please sign one copy of this letter and return it to me as
soon possible.


Sincerely,




/s/ Edward L. Doheny II
Edward L. Doheny II
President and Chief Executive Officer


                            
Agreed and Accepted on November 23, 2020




                            /s/ Christopher J. Stephens, Jr.
                            Christopher J. Stephens, Jr.
                            
 
5

